MEMORANDUM OPINION
 
No. 04-10-00183-CV
 
Henry L. Hank DESHAZER,
Appellant
 
v.
 
Connie CORTEZ,
Appellee
 
From the 73rd
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CI-11280
Honorable Michael P.
Peden, Judge Presiding
 
PER CURIAM
 
Sitting:            Catherine
Stone, Chief Justice
                       Steven
C. Hilbig, Justice
                       Marialyn
Barnard, Justice
 
Delivered and
Filed:  September 15, 2010
 
DISMISSED 
 
This is a restricted
appeal from the trial court’s September 9, 2009, default judgment in favor of
Connie Cortez. Appellant Henry L. DeShazer has filed a verified motion to
dismiss the appeal with each party bearing its own costs. DeShazer asserts the
trial court has granted his bill of review and signed an order withdrawing and
vacating the September 9, 2009 judgment. Appellant’s counsel has certified that
she has conferred with opposing counsel who does not oppose the motion. 
Accordingly, we grant the
motion. See Tex. R. App. P.
42.1(a)(1). All costs of appeal are taxed against the party who incurred them. See
Tex. R. App. P. 42.1(d). We
further order the Bexar County District Clerk to release to Henry L. DeShazer
the cash deposit in lieu of supersedeas bond he filed on March 16, 2010.
            
PER
CURIAM